NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KFIR HIRSCH, FKA Cody Leavitt,                  No.    20-15800

                Petitioner-Appellant,           D.C. No.
                                                2:12-cv-00625-MMD-NJK
 v.

DWIGHT NEVEN, Warden; ATTORNEY                  MEMORANDUM*
GENERAL FOR THE STATE OF
NEVADA,

                Respondents-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                  Miranda M. Du, Chief District Judge, Presiding

                          Submitted November 19, 2021**
                             San Francisco, California

Before: McKEOWN and GOULD, Circuit Judges, and MOLLOY,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Donald W. Molloy, United States District Judge for
the District of Montana, sitting by designation.
      Kfir S. Hirsch appeals the district court’s dismissal of his 28 U.S.C. § 2254

habeas petition challenging his conviction for battery with use of a deadly weapon

resulting in substantial bodily harm. The parties are familiar with the facts so we

do not repeat them here. We have jurisdiction under 28 U.S.C. § 2253 and we

review the district court’s denial of habeas relief de novo and its findings of fact

for clear error. Larsen v. Soto, 742 F.3d 1083, 1091–92 (9th Cir. 2013).

      Hirsch may overcome procedural default of his ineffective-assistance-of-

trial-counsel claim if he demonstrates “actual innocence” by presenting the court

with “new reliable evidence.” Schlup v. Delo, 513 U.S. 298, 324 (1995). To pass

through the actual innocence “gateway,” Hirsch must show that “it is more likely

than not that no reasonable juror would have convicted him in the light of the new

evidence.” Lee v. Lampert, 653 F.3d 929, 937 (9th Cir. 2011) (en banc).

      Hirsch has not met Schlup’s “exacting standard.” Id. at 938. Hirsch first

argues that the victim gave testimony at Hirsch’s sentencing indicating that the

victim, not Hirsch, was the aggressor and, therefore, Hirsch acted in self-defense.

At best, however, there is conflicting evidence on this point. Hirsch further argues

that an expert in human mechanics has opined that the victim’s knife wounds are

not consistent with the state’s theory of the case. But, as recognized in the expert’s

three-page preliminary report, “the police incident report and other documents

reviewed indicated considerable inconsistency and a lack of detail as to how the


                                           2
incident occurred,” the expert did not have access to materials that “could alter his

observations,” and his conclusions merely “suggest viable alternative explanations

to conclusions expressed” by investigators. For these reasons, it is not more likely

than not that no reasonable juror would have convicted Hirsch.1 See Johnson v.

Knowles, 541 F.3d 933, 937 (9th Cir. 2008) (The actual innocence gateway is

“limited to those extraordinary cases where the petitioner asserts his innocence and

establishes that the court cannot have confidence in the contrary finding of guilt.”).

      Hirsch likewise does not qualify for the exception to the procedural default

bar announced in Martinez v. Ryan, 566 U.S. 1 (2012). The Martinez exception

permits federal habeas courts to excuse procedural default of an ineffective-

assistance-of-trial-counsel claim “when the claim was not properly presented in

state court due to an attorney’s errors in an initial-review collateral proceeding.”

Martinez, 566 U.S. at 5. Any ineffective assistance of Hirsch’s counsel during

initial-review collateral proceedings was not itself a procedural default and we

express no view on the merits. See Davila v. Davis, 137 S. Ct. 2058, 2064 (2017)

(defining “procedurally defaulted claims” as “claims that the state court denied

1
       Whether the reviewing Court considers a gateway claim of actual innocence
based on Schlup under a de novo or abuse of discretion standard “is not entirely
settled in this circuit.” Stewart v. Cate, 757 F.3d 929, 938 (9th Cir. 2014).
Because Hirsch cannot overcome the district court’s actual-innocence finding
under either standard, we do not reach this issue. In addition, because Hirsch has
not met the Schlup standard as to his battery charge, we need not consider whether
Hirsch must demonstrate actual innocence of more serious charges in an unrelated
criminal case that were foregone by the prosecution as part of his plea agreement.

                                           3
based on an adequate and independent state procedural rule.”). Because Hirsch’s

ineffective-assistance-of-trial-counsel claim was not procedurally defaulted during

initial-review collateral proceedings—it was procedurally defaulted during

successive collateral proceedings—the Martinez exception does not apply to

Hirsch. Martinez, 566 U.S. at 10–11.

      AFFIRMED.




                                         4